Citation Nr: 1706392	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-25 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction as secondary to the service-connected diabetes mellitus disability.

2.  Entitlement to service connection for a prostate disorder, to include as secondary to the service-connected diabetes mellitus and/or as due to exposure to an herbicidal agent.

3.  Entitlement to service connection for skin disorder, including chloracne, to include as secondary to the service-connected diabetes mellitus disability and/or as due to exposure to an herbicidal agent.

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert W Gillikan, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and L. H.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1970 to September 1974.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue of entitlement to a TDIU is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed erectile dysfunction is etiologically related to his service-connected diabetes mellitus, type II.

2.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.

3.  The Veteran's prostate disorder was not incurred in service and is not otherwise related to service, to include in-service herbicide exposure.

4.  The Veteran's prostate disorder was not caused or aggravated by his service connected diabetes disability.

5.  The evidence does not show a diagnosis of chloracne. 

6.  The Veteran's skin rash, seborrheic keratosis, was not incurred in service and is not otherwise related to service or to a service-connected disability.

7.  For the entire rating period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

8.  The Veteran's alcohol abuse, now in remission, has not been associated with his PTSD disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction as secondary to the service-connected diabetes mellitus disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for a prostate disorder, to include as secondary to the service-connected diabetes mellitus and/or as due to exposure to an herbicidal agent, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for skin disorder, including chloracne, to include as secondary to the service-connected diabetes mellitus disability and/or as due to exposure to an herbicidal agent, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

A veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the veteran was not exposed to any such agent.  38 U.S.C. A. § 1116(f) (2016); 38 C.F.R. § 3.307(a)(iii).

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, early-onset peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).


Service Connection for Erectile Dysfunction

The Veteran has asserted that his erectile dysfunction is etiologically related to his diabetes mellitus, type II.  The Board notes that service connection for diabetes mellitus, type II, was granted in a February 2015 rating decision.

The Board finds the Veteran's statements are competent evidence to describe symptoms capable of lay observation, such as erectile dysfunction.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  At the January 2012 hearing before the Board, the Veteran testified that he first began experiencing erectile dysfunction in approximately 2010.  

The evidence also includes a December 2012 VA examination report.  The examiner reviewed the claims file and diagnosed erectile dysfunction.  The examiner then opined that "there is an etiological association between the veteran's erectile dysfunction and his service-connected diabetes."  It was noted that the Veteran also had other risk factors, including aging, morbid obesity, and deconditions.  However, the examiner stated that the Veteran's diabetes was "contributory."  

The Veteran also submitted an internet article dated in October 2011 from author Dr. E. D., which indicated that "[erectile dysfunction] is often associated with other vascular diseases and conditions such as diabetes."

Based on the above, the Board finds that the erectile dysfunction is related to the Veteran's service-connected diabetes mellitus.  The December 2012 VA examiner specifically opined that the Veteran's diabetes contributed to his erectile dysfunction and that there was an etiological association between the Veteran's erectile dysfunction and diabetes.  There is no opinion to the contrary of record.  


Service Connection for a Prostate Disorder

A December 2012 VA examiner diagnosed prostate hypertrophy (BPH).  The Veteran maintains that his prostate disorder is etiologically related to herbicide exposure during service, or alternatively, to his diabetes mellitus, type II.  The Board finds that the Veteran served in the Republic of Vietnam; as such, he is presumed to have been exposed to herbicides, including Agent Orange.  

Although the Board finds that the Veteran served in Vietnam during the Vietnam War era, and is presumed to have been exposed to herbicide agents during service, BPH is not among the diseases listed under 38 C.F.R. § 3.309 (e) 5), for which presumptive service connection based on herbicide exposure is available.  As such, the Board finds that presumptive service connection for the Veteran's prostate disorder, diagnosed as BPH, based on exposure to herbicides in service is not warranted.

Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  See Combee, 34 F.3d at 1043-44.

In this regard, the Board finds that the Veteran's prostate disorder is not etiologically related to service, to include the in-service herbicide exposure.  Service treatment records contain no complaints, diagnoses, or treatment related to a prostate disorder in service.  An April 1974 report of medical examination, conducted at service separation, reflects a normal clinical examination of the Veteran's systems; a prostate disorder was not indicated.

Moreover, at the January 2012 hearing before the Board, the Veteran indicated that he was first diagnosed with a prostate disorder in 2008, more than 30 years following service separation.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).

As noted above, at a December 2012 VA examination, the examiner reviewed the claims file and diagnosed BPH.  During the evaluation, the Veteran reported that he began having difficulty urinating about five years previously.  The examiner then opined that the Veteran's prostate disorder was "less likely than not" incurred in or caused by service.  In support of this opinion the examiner stated that there was no association from an epidemiological or legislatively created presumption that the Veteran's military service in Vietnam, where herbicides were used, proximately caused the Veteran's BPH.  The causes of BPH were not fully understood; however, a review of the medical literature revealed that BPH was hormonally related to the presence of testosterone.  The medical literature did not decipher a mechanism of action by herbicides used in Vietnam to cause BPH.  

The Board finds the December 2012 VA medical opinion to be highly probative as to whether the Veteran's prostate disorder is etiologically related to the in-service herbicide exposure on a direct basis.  The examiner reviewed the evidence of record, discussed the relevant medical evidence, and provided medical opinions support by a well-reasoned rationales.  

The Veteran's statements asserting a nexus between his prostate disorder and the in-service herbicide exposure or his service-connected diabetes mellitus, type II are not competent evidence.  As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of prostate disorder.  Prostate disorders are complex disease processes because of their multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

For the reasons discussed above, the Board finds based on the competent, credible, and probative evidence of record, the Veteran's prostate disorder was not incurred in service, was not etiologically related to the in-service herbicide exposure, and is not proximately due to or aggravated by service-connected diabetes mellitus, type II.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. A. § 5107.


Service Connection for a Skin Disorder

The Veteran maintains that he has a skin disorder that is etiologically related to herbicide exposure during service, or alternatively, to his diabetes mellitus, type II.  As noted above, the Veteran served in the Republic of Vietnam; as such, he is presumed to have been exposed to herbicides, including Agent Orange.  

VA treatment records dated outside of the rating period on appeal show that a skin examination revealed a few seborrheic keratosis scars.  An April 2010 VA treatment records show that the Veteran was prescribed a topical cream for a rash on his right lower leg; however, a specific diagnosis was not provided.  The remaining VA records do not show a diagnosis or further treatment for a skin disorder.  The evidence of record, to include a December 2012 VA skin examination, does not reveal a diagnosis of chloracne.

The Board finds that although the Veteran served in Vietnam during the Vietnam War era, and is presumed to have been exposed to herbicide agents during service, seborrheic keratosis is not among the diseases listed under 38 C.F.R. § 3.309 (e) (2015), for which presumptive service connection based on herbicide exposure is available.  As such, the Board finds that presumptive service connection for the Veteran's skin disorder based on exposure to herbicides in service is not warranted.

Regarding direct service connection, the Board finds that the Veteran's skin disorder is not etiologically related to the in-service herbicide exposure or to his service-connected diabetes mellitus, type II.  Service treatment records contain no complaints, diagnoses, or treatment related to a skin disorder in service.  An April 1974 report of medical examination, conducted at service separation, reflects a normal clinical examination of the Veteran's skin.

Moreover, during a December 2012 VA examination, the Veteran indicated that he first developed a skin rash in approximately 2007, more than 30 years following service separation.  See Mense, 1 Vet. App. at 356.

At the VA skin examination in December 2012, the examiner indicated that the Veteran did not have a skin disorder.  During the evaluation, the Veteran reported that in the past he had a rash on his legs.  He was given cream and the rash resolved.  This was noted to have occurred five years prior.  The Veteran denied receiving any current treatment for a skin disorder.  Further, the examiner stated that, upon review of the claims file, the Veteran had not been treated for chloracne or an acneform disorder during service.  There was also no immediate post-service treatment for an acneform disorder.  Further, the rash the Veteran claimed to have been treated for did not resemble acneform.  A review of VA treatment records also did not reveal a diagnosis or treatment for an acneform condition.  As such, the examiner opined that the Veteran's skin disorder did not incur in or was caused by his exposure to herbicides during his in-country Vietnam service or by any other disease.  

The Board finds the December 2012 VA medical opinions to be highly probative as to whether the Veteran's skin disorder is etiologically related to the in-service herbicide exposure on a direct basis.  The examiner reviewed the evidence of record, discussed the relevant medical evidence, and provided medical opinions support by a well-reasoned rationales.  

The Board has also considered the Veteran's statements asserting a nexus between his skin disorder and the in-service herbicide exposure or his service-connected diabetes mellitus, type II.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of a skin disorder.  Skin disorders are complex disease processes because of their multiple possible etiologies.  Woehlaert, 21 Vet. App. at 462.  

For the reasons discussed above, the Board finds based on the competent, credible, and probative evidence of record, the Veteran's skin disorder was not incurred in service, is not etiologically related to the in-service herbicide exposure, and is not proximately due to or aggravated by service-connected diabetes mellitus, type II.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. A. § 5107.

Initial Rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  

Service connection is in effect for PTSD, and a 50 percent disability rating for PTSD under Diagnostic Code 9411 has been assigned for the entire rating period on appeal.  The Veteran essentially contends that his PTSD disability is more severe than what is contemplated by the currently assigned 50 percent disability rating. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

The Veteran has a long history of alcohol abuse; however, it has not been associated with his service-connected PTSD disability.  In a December 2012 VA examination, the examiner opined that the Veteran's addiction was a separate and unrelated condition to his PTSD.  It was noted that such addiction problems had a genetic component and records indicated that both of the Veteran's parents had alcohol problems.  Further, substance abuse discharge summary records dated in January 1999 show that the Veteran started drinking at age 17, well before his military trauma experiences.  Moreover, in an April 2016 VA examination, the examiner similarly opined that the Veteran's previous alcohol abuse disorder was a "completely separate disorder from his PTSD."  

Regarding his PTSD symptoms, the evidence includes a February 2009 VA examination.  During the evaluation, it was noted that the Veteran had multiple inpatient psychiatric admissions, which were noted to be associated, at least in part, with his alcohol and drug abuse.  It was further indicated that the Veteran had been an electrician, off and on, for about 20 years, but stated that he had lost several jobs related to his alcohol abuse.  The Veteran reported being unemployed since 1998 or 1999.  The Veteran also reported being divorced and having no children.  He had a good relationship with his sister and friends.  He enjoyed walking and watching NASCAR races.  Upon mental status examination, the Veteran's mood ranged from dysphoric to euthymic.  His affect also ranged from restricted to more broad and within normal limits.  There was no impairment of thought processing or communication.  He denied any suicidal or homicidal thinking.  Speech was within normal limits and there were no panic attacks.  The Veteran described frequent feelings of anxiety.  He also indicated that his mood was mildly low or sad, although he was able to enjoy things such as family visits or time with his nephew.  He reported feeling irritable, but denied any recent problems with impulse control, especially since ceasing alcohol and drug abuse.  The Veteran reported that he had sleep problems, and with medication, was able to sleep about six hours.  The examiner diagnosed the Veteran with PTSD and polysubstance dependence in partial remission.  A GAF score of 58 was assigned, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The evidence includes a January 2012 statement from L. H., a registered nurse, who also attended the Veteran's hearing before the Board.  L. H. indicated that she had reviewed the Veteran's medical records and that his GAF score in November 2011 had been noted as 35.  The Veteran reported that he remained depressed and was a loner due to his inability to effectively associate with others.  L. H. also stated that the Veteran had lost more jobs as a construction worker than most people ever have due to his inability to get along with others and his temper.  The Veteran also reported memory problems and nightmares.  L. H. stated that it was "as likely as not" that the Veteran had symptoms that more closely related to the 70 percent or 100 percent rating and his symptoms would make it near impossible for him to hold down a job.

VA treatment records include a December 2012 mental health note.  During the evaluation, it was noted that the Veteran had chronic PTSD that was still symptomatic.  The condition was marked with the presence of flashbacks, nightmares, anxiety, hypervigilance, and depression.  Severity was noted as "moderate."  Upon mental status examination, mood was depressed and affect was appropriate to mood.  There was no suicidal or homicidal ideation.  A GAF score of 35 was noted (from a previous VA mental health professional), reflective of some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.

The Veteran was afforded a VA PTSD examination in December 2012.  Since the February 2009 VA examination, the Veteran reported that he was still single and lived in a trailer parked on his sister's land.  He indicated that he got along well with his sisters and enjoyed spending time with his nephew.  He also reported that he volunteered at a music therapy at the VA one day a week.  The Veteran indicated that he was planing to go fishing in the spring and enjoyed outdoor activities.  He had remained unemployed since 1998.  The examiner noted that while the Veteran had resumed drinking alcohol, it was far less than he used to drink.  Since ceasing drug use and greatly reducing his alcohol intake, the Veteran had been much more psychiatrically stable and had no inpatient psychiatric admissions since 2006.  Current symptoms were noted to include anxiety, chronic sleep impairment, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He also reported some nightmares and upsetting, intrusive war memories.  The examiner noted that the current PTSD symptoms were moderate at best in their severity and frequency.  While the Veteran became anxious around crowds, there were numerous jobs that did not require crowd exposure.  As such, the examiner stated that "there seems to be no evidence that PTSD, in the absence of alcohol or drugs, would significantly hinder employment." A GAF score of 58 was assigned, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Veteran was most recently afforded a VA examination in April 2016.  During the evaluation, the Veteran reported that he had bought a house and indicated that he continued to get along well with his sisters, nephews, and nieces.  He continued to volunteer at the Salem VAMC by playing music with the music therapist for the inpatients.  Current symptoms were noted to include depressed mood, anxiety, and chronic sleep impairment.  Upon mental status examination, the Veteran was alert and oriented, and his mood appeared to be euthymic.  His affect was mood congruent.  His psychomotor activity level was within normal limits.  Receptive and expressive language was within normal limits.  His thought processes were logical and goal directed.  He denied having delusions or hallucinations.  The Veteran also denied having suicidal or homicidal ideations, and there were no safety concerns present at the time of this interview.  A GAF score of 65 was assigned, indicative of some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  The Veteran also indicated that he had not used alcohol in the past 2.25 years.  He reported that his PTSD symptoms had improved.  For example, he no longer experienced intrusive thoughts, and rarely had bad dreams.  It was the opinion of the examiner that the Veteran's previous alcohol use disorder, which was reported in full and sustained remission, was a completely separate disorder from his PTSD.

Based upon review of all the evidence of record, both lay and medical, the Board finds that manifestations of the Veteran's PTSD does not meet the criteria for a 70 percent rating as they have not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances.

The weight of the evidence demonstrates that the Veteran's overall PTSD picture is adequately contemplated by the 50 percent rating currently assigned.  The evidence shows that the Veteran has continued to have depression, anxiety, and sleep impairment, but this is specifically contemplated under the criteria for a 30 percent rating, a lower rating than his currently assigned 50 percent evaluation.  The Veteran's disturbance of motivation and mood (depression and anxiety), is specifically contemplated in the 50 percent rating criteria.  Moreover, despite the Veteran's depression, the Board finds that these symptoms have not been "near-continuous" affecting his ability to function independently.  For example, the Veteran has continued to live independently and is able to perform daily activities, including running errands, buying a home, and maintain personal hygiene.  The Veteran has also been shown to be involved in social activities.  The evidence demonstrates that he has a good relationship with his sisters, nephew, and niece.  He volunteers at the VA and has reported that he enjoys leisure activities such as fishing, playing guitar, and watching NASCAR races.  Further, the medical evidence discussed above does not show any symptoms relating to impaired judgment or thinking.  

The Board recognizes that the Veteran has had problems with maintaining employment, psychiatric admissions, and legal issues.  However, these difficulties have been associated with his alcohol and drug abuse, which has been found to be a separate condition than the Veteran's service-connected PTSD disability. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period when manifestations of this disorder varied to such an extent that an initial rating greater or less than 50 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board acknowledges that VA treatment records show GAF scores of 35 since 2008; however, the treatment records, to include mental status examinations and the Veteran's symptoms do not support the GAF scores assigned.  For example, although a GAF score of 35 was assigned in follow-up mental health notes, the December 2012 mental health note specifically indicated that the Veteran's PTSD was of moderate severity.  Further, his symptoms, which included flashbacks, nightmares, anxiety, hypervigilance, and depression do not more nearly approximate impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood as suggested by a GAF score of 35.  Importantly, GAF scores are not, in and of themselves, the dispositive element in rating a disability.  

Further, the Board acknowledges the January 2012 statement from L. H., a registered nurse.  However, unlike the February 2009, December 2012, and April 2016 VA examiners, L. H. is a registered nurse and not a trained psychiatrist or psychologist.  Further, L. H. did not explain how the Veteran's reported depression, memory problems, and nightmares more nearly approximated the 70 or 100 percent PTSD rating criteria.  Although L. H. noted that the Veteran had lost jobs because of his inability to get along with others and his temper, she did not address the Veteran's reported employment problems associated with his alcohol and drug abuse, which have been found by trained VA mental health professionals to be separate from his PTSD disability.  

For these reasons, the Board affords more probative weight to the VA examinations discussed above than to the GAF scores assigned and the January 2012 statement from L. H.  The VA examiners reviewed the claims file, interviewed the Veteran, performed mental status examinations, discussed his mental health and social history in detail, and provided specific information relevant to the rating criteria. 

For these reasons, the Board finds that the weight of the evidence of record does not demonstrate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood for the rating period on appeal.  Accordingly, the Board finds that a rating in excess of 50 percent for service-connected PTSD is not warranted.  

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's PTSD disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

The Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this Veteran's case, the Board has considered the Veteran's impairment in occupational and social functioning as a result of his PTSD symptoms.  The schedular rating criteria provide for ratings based on varying levels of occupational and social impairment associated with PTSD.  The Board has found that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity, and has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, or mood.  The functional limitations imposed by the Veteran's disabilities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's PTSD on his occupation and daily life.  Ratings in excess of the assigned evaluation are provided for certain manifestations of the service-connected PTSD, but the evidence of record does not demonstrate that such manifestations have been present in this case.  The criteria for the assigned evaluation reasonably describe the Veteran's disability level and symptomatology throughout the course of the appeal.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.

Further, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

In reaching this decision, the Board considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a claim for a rating in excess of 50 percent for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990);


ORDER

Service connection for erectile dysfunction as secondary to diabetes mellitus is granted.

Service connection for a prostate disorder, to include as secondary to service-connected diabetes mellitus, type II, and/or as due to exposure to an herbicidal agent is denied.

Service connection for skin disorder, including chloracne, to include as secondary to the service-connected diabetes mellitus disability and/or as due to exposure to an herbicidal agent, is denied.

An initial rating in excess of 50 percent for PTSD is denied. 


REMAND

As noted above, service connection is warranted for the Veteran's erectile dysfunction.  However, his rating is not assigned until the case is returned to the RO for implementation of the Board's decision granting service connection.  As this rating has bearing on the TDIU issue, the TDIU claim must be remanded pending assignment of a disability rating for the erectile dysfunction disability and following any additional development deemed necessary.

Accordingly, the case is remanded for the following actions:

1.  After assignment of a disability rating for the Veteran's erectile dysfunction disability, the RO must perform any development deemed necessary regarding the Veteran's TDIU claim on appeal.

2.  Thereafter, the RO must readjudicate the TDIU claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim must be returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


